         Case 1:20-cv-03538-GLR Document 110 Filed 01/06/21 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,                          )
                                                   )
              Plaintiff,                           )
                                                   )
       v.                                          )    Case No. 1:20-cv-03538 - GLR
                                                   )
RAGINGBULL.COM, LLC f/k/a                          )    EMERGENCY MOTION
LIGHTHOUSE MEDIA LLC, et al.,                      )
                                                   )
              Defendants.                          )
                                                   )

 DEFENDANTS JEFFREY M. BISHOP AND JASON BOND’S EMERGENCY MOTION
    FOR INCREASED USE OF INDIVIDUAL ASSETS FOR LIVING EXPENSES

       Individual Defendants Jeffrey M. Bishop and Jason Bond (“Defendants”), by and through

undersigned counsel, submit this Emergency Motion for Increased Use of Individual Assets for

Living Expense (the “Motion”), and in support state as follows:

I.     Relief Requested

       Pursuant to Section IV of the TRO, 1 Defendants respectfully request that the Court approve

an increase in the amount of funds available from each Defendants’ individual assets to be used to

pay for reasonable living expenses up through February 5, 2021, the date of the preliminary

injunction hearing.

       Section IV of the TRO provides that “each Individual Defendant shall not, directly or

indirectly, disburse, gift, spend, transfer, liquidate, or assign more than a cumulative amount of

$25,000 (per Individual Defendant) of his assets without prior approval of the Court.” As such, the

Court may approve an increase to the individual assets each Individual Defendant can use while



1
 The Modified Temporary Restraining Order with Asset Freeze, Appointment of a Temporary
Receiver, and Other Equitable Relief, and Order to Show Cause Why a Preliminary Injunction
Should Not Issue entered on December 17, 2020 shall be referred to herein as the “TRO.”
           Case 1:20-cv-03538-GLR Document 110 Filed 01/06/21 Page 2 of 5



the TRO is in effect, which is through February 5, 20201, the date of the preliminary injunction

hearing.

       When the original TRO was entered on December 8, 2020, a date for the preliminary

injunction hearing was set for ten days later, on December 18, 2020. The per diem, therefore, of

the $25,000 allotted in Section IV of the TRO was $2,500 per day. Since that TRO was entered,

the date of the preliminary injunction hearing has been moved back 49 days, to February 5, 2021.

However, there has been no concomitant increase in the amount of individual assets each

Individual Defendant may use for living expenses.

       Based on a per diem of $2,500 per day, Individual Defendants could ask for an increase of

an additional $122,500 each in individual funds to which they can access. 2 However, at this time

they seek substantially lower increases to cover necessary and reasonable living costs up through

the February 5 preliminary injunction hearing. As stated in the attached declarations of Jeffrey

Bishop and Jason Bond, Mr. Bishop seeks an increase of $25,000 and Mr. Bond seeks an increase

of $55,000 in funds available from their individual assets to put toward living expenses, including

for housing, food, insurance, credit card payments (for Mr. Bishop), automotive, utilities,

connectivity technology, outstanding bills and (for Mr. Bond) the payment of a $30,000 to pay

contractual obligations that are due but which arose before the TRO was entered.

       This request is appropriate and within the Court’s authority under Section IV of the TRO,

which the Court reiterated in its Order denying Defendants’ motion to stay or modify the TRO.



2
  As stated in Defendants’ Emergency Motion for Clarification of the Temporary Restraining
Order, or in the Alternative to Increase Funds Available to Individual Defendants to Pay Defense
Costs, filed yesterday (Dkt. 107), if the Court does not clarify the TRO to direct the Temporary
Receiver to pay certain defense costs from the company’s assets, then Defendants have requested,
in the alternative, that the Court approve an increase in the use of the Individual Defendants’
individual assets to pay for defense costs. The present Motion seeks separate relief to allow for an
increase in the use of individual assets for the specific purpose of paying necessary living expenses.


                                                  2
         Case 1:20-cv-03538-GLR Document 110 Filed 01/06/21 Page 3 of 5



See 12/15/20 Order (Dkt. 56) at 10. (“Defendants may also make a specific application to the Court

if there is a compelling need to draw additional funds from their personal accounts.”); see also

SEC v. Dowdell, 175 F. Supp. 2d 850 (W.D. Va. 2001) (holding that courts have authority in

enforcement actions “to release frozen personal assets, or lower the amount frozen” to permit the

defendant funds for personal living expenses and for the payment of attorney’s fees).

II.    Conclusion

       WHEREFORE, Defendants Jeffrey M. Bishop and Jason Bond respectfully request the

following relief, as stated in the attached Proposed Order:

       1.      For Mr. Bishop, Court approval to increase the cumulative amount of funds

available under Section IV of the TRO from Mr. Bishop’s individual assets by an amount of

$25,000, an amount to be used for living expenses; and

       2.      For Mr. Bond, Court approval to increase the cumulative amount of funds available

under Section IV of the TRO from Mr. Bond’s individual assets by an amount of $55,000, an

amount to be used for living expenses and contractual obligations; and

       3.      All further relief that the Court deems just and equitable.


Dated: January 6, 2021                               Respectfully submitted,


                                                     Jeffrey M. Bishop and Jason Bond

                                                     By: /s/ David G. Barger
                                                     David G. Barger (DCB# 469095)
                                                     Greenberg Traurig LLP
                                                     1750 Tysons Blvd.
                                                     Suite 1200
                                                     McLean, VA 22102
                                                     Tel: (703) 749-1300
                                                     Email: bargerd@gtlaw.com

                                                     Andrew G. Berg (admitted pro hac vice)



                                                 3
Case 1:20-cv-03538-GLR Document 110 Filed 01/06/21 Page 4 of 5



                                  2101 L Street, N.W.
                                  Suite 1000
                                  Washington DC 20037
                                  Tel: (202) 331- 3100
                                  Email: berga@gtlaw.com

                                  Miriam G. Bahcall (admitted pro hac vice)
                                  Greenberg Traurig, LLP
                                  77 West Wacker Drive
                                  Suite 3100
                                  Chicago, IL 60601
                                  Tel: (312) 476-5135
                                  Email: bahcallm@gtlaw.com




                              4
          Case 1:20-cv-03538-GLR Document 110 Filed 01/06/21 Page 5 of 5



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 6th day of January 2021 a true and accurate copy

foregoing Defendants Jeffrey M. Bishop and Jason Bond’s Emergency Motion for Increased Use

of Individual Assets for Living Expenses, was properly served on all parties through the ECF

system.


                                                 /s/ David Barger
                                                 David G. Barger (DCB# 469095)
                                                 Greenberg Traurig LLP
                                                 1750 Tysons Blvd.
                                                 Suite 1200
                                                 McLean, VA 22102
                                                 Tel: (703) 749-1300
                                                 Email: bargerd@gtlaw.com




                                             5
